DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Notes
Examiner notes that any objections and/or rejections recited in the previous office action dated 19 November 2021 and not repeated herein are withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 8, 12, 15, 19, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Rosa et al. (US 20160001533 A1) (newly cited) in view of Maldonado (US 20160023819 A1) (previously cited).
Regarding claim 1, Rosa teaches a flexible package (stand up pouch) consisting of a multilayer film consisting of a first skin layer (Z) comprising high density polyethylene having a density of from 0.95-0.965 g/cm3 and a melt index of less than 1.2 dg/min (1.2 g/10min); a second skin layer (X) comprising a first linear low density polyethylene having a molecular weight distribution Mw/Mn from 2.0-3.0, a density of from 0.89-0.91 g/cm3, and a melt index of less than 1.3 dg/min (1.3 g/10min); and a core layer (Y) comprising polyethylene (Rosa, Par. 0008-0010, 0036-0039, and Claim 8). Rosa further teaches that the first skin layer (Z) comprises 50-100 wt.% polyethylene, the second skin layer (X) comprises 50-100 wt.% polyethylene, and the core layer (Y) comprises 60-100 wt.% polyethylene (Rosa, Claim 8). Therefore, Rosa teaches that the overall multilayer film is at least 50 wt.% polyethylene. Rosa’s density ranges and molecular weight distribution range lie within the claimed ranges and therefore satisfy the claimed ranges, see MPEP 2131.03. Rosa’s melt index ranges and polyethylene content range overlaps the claimed ranges and therefore establish a prima facie case of obviousness over the claimed ranges, see MPEP 2144.05, I.
Rosa does not teach that the flexible package comprises a fitment consisting of a second linear low density polyethylene having a density from 0.91 to 0.93 g/cc, and optionally an additive.
Maldonado teaches a flexible package (bag) comprising a multilayer structure (Maldonado, Abstract, Par. 0024 and 0045). Maldonado further teaches that the flexible package comprises a fitment comprising linear low density polyethylene (LLDPE) (Maldonado, Par. 0045). Maldonado does not teach forming the fitment from a combination of polymers and therefore reasonably teaches or suggests a fitment consisting of LLDPE.
Since both Rosa and Maldonado are analogous art as they both teach multilayer flexible packages for foodstuff (Rosa, Par. 0003), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Maldonado to modify Rosa and form Rosa’s flexible package to comprise the fitment of Maldonado which is made of LLDPE, which has a density of .0926 g/cc (Rosa, Par. 0060), which lies within the claimed range of from 0.91 to 0.93 g/cc, and therefore satisfies the claimed range, see MPEP 2131.03. This would allow for a frangible spout and filling of the flexible package (Maldonado, Par. 0031 and 0044-0047).
Regarding claim 4, modified Rosa teaches that the second skin layer has a density of from 0.89-0.91 g/cm3 (Rosa, Par. 0008-0010, 0036-0039, and Claim 8), which overlaps the claimed range of 0.905 to 0.917 g/cc and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Regarding claim 8, modified Rosa teaches that the second linear low density polyethylene has a melt index, I2, of from 0.3 to 3 g/10 minutes (Maldonado, Par. 0045; Clare, Par. 0025, 0051-0052, and 0074-0080), which lies within the claimed range of 0.2 to 20 g/10 minutes, and therefore satisfies the claimed range, see MPEP 2131.03.
Regarding claim 12, Rosa teaches a flexible package (stand up pouch) consisting of a multilayer film consisting of a first skin layer (Z) comprising high density polyethylene having a density of from 0.95-0.965 g/cm3 and a melt index of less than 1.2 dg/min (1.2 g/10min); a second skin layer (X) comprising a first linear low density polyethylene having a molecular weight distribution Mw/Mn from 2.0-3.0, a density of from 0.89-0.91 g/cm3, and a melt index of less than 1.3 dg/min (1.3 g/10min); and a core layer (Y) comprising polyethylene (Rosa, Par. 0008-0010, 0036-0039, and Claim 8). Rosa further teaches that the first skin layer (Z) comprises 50-100 wt.% polyethylene, the second skin layer (X) comprises 50-100 wt.% polyethylene, and the core layer (Y) comprises 60-100 wt.% polyethylene (Rosa, Claim 8). Therefore, Rosa teaches that the overall multilayer film is at least 50 wt.% polyethylene. Rosa’s density ranges and molecular weight distribution range lie within the claimed ranges and therefore satisfy the claimed ranges, see MPEP 2131.03. Rosa’s melt index ranges and polyethylene content ranges overlaps the claimed ranges and therefore establish a prima facie case of obviousness over the claimed ranges, see MPEP 2144.05, I.
Regarding claim 15, modified Rosa teaches that the second skin layer has a density of from 0.89-0.91 g/cm3 (Rosa, Par. 0008-0010, 0036-0039, and Claim 8), which overlaps the claimed range of 0.905 to 0.917 g/cc and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Regarding claim 19, modified Rosa teaches that the second linear low density polyethylene has a melt index, I2, of from 0.3 to 3 g/10 minutes (Maldonado, Par. 0045; Clare, Par. 0025, 0051-0052, and 0074-0080), which lies within the claimed range of 0.2 to 20 g/10 minutes, and therefore satisfies the claimed range, see MPEP 2131.03.
Regarding claim 23, modified Rosa teaches that the fitment consists of a second linear low density polyethylene with a density of from 0.915 to 0.93 g/cc (Maldonado, Par. 0045), which lies within the claimed range of from 0.91 to 0.93 g/cc and therefore satisfies the claimed range, see MPEP 2131.03.

Claims 2-3 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Rosa et al. in view of Maldonado as applied to claims 1 and 12 above, further in view of Clare (US 20160229157 A1) (previously cited).
Regarding claim 2, modified Rosa teaches all of the elements of the claimed invention as stated above for claim 1. Modified Rosa does not teach that the core comprises linear polyethylene having a density of from 0.91 to 0.94 g/cc and a melt index, I2, of from 0.5 to 10 g/10 min.
Clare teaches a flexible package (Abstract, Par. 0002, and 0008) formed from A) a multilayer film (inner web) (Par. 0009-0020 and 0074-0075) comprising a first skin layer (core layer) comprising a high density polyethylene (HDPE); a second skin layer (interface skin layer) comprising a first linear low density polyethylene (LLDPE); and a core (sealant layer) comprising polyethylene having a density of from 0.88 to 0.915 g/cc and a melt index of 0.1 to 5 g/10 minutes (Clare, Par. 0026, 0051, 0074-0078, 0117-0119). Clare’s density and melt index ranges overlap the claimed ranges of 0.91 to 0.94 g/cc and 0.5 to 10 g/10 minutes, respectively, and therefore establish a prima facie case of obviousness over the claimed ranges, see MPEP 2144.05, I.
Since both modified Rosa and Clare are analogous art as they both teach flexible packages comprising a multilayer film comprising a skin layer of HDPE, a skin layer of LLDPE, and a core layer of polyethylene, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Clare and use the core layer of Clare as the core layer of modified Rosa. This would allow for a sealable layer with a high seal strength  at a low cost (Clare, Par. 0117-0119).
Regarding claim 3, modified Rosa teaches that said core contains a layer of EVOH (barrier layer) with the proviso that the weight of said EVOH is less than 5 wt.% of the total weight of polymeric material used to prepare said multilayer film (Clare, Claims 6-7, Par. 0115-0121), which overlaps the claimed range of from 0.5 to 8 wt.%, and thus establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Regarding claim 13, modified Rosa teaches all of the elements of the claimed invention as stated above for claim 12. Modified Rosa does not teach that the core comprises linear polyethylene having a density of from 0.91 to 0.94 g/cc and a melt index, I2, of from 0.5 to 10 g/10 min.
Clare teaches a flexible package (Abstract, Par. 0002, and 0008) formed from A) a multilayer film (inner web) (Par. 0009-0020 and 0074-0075) comprising a first skin layer (core layer) comprising a high density polyethylene (HDPE); a second skin layer (interface skin layer) comprising a first linear low density polyethylene (LLDPE); and a core (sealant layer) comprising polyethylene having a density of from 0.88 to 0.915 g/cc and a melt index of 0.1 to 5 g/10 minutes (Clare, Par. 0026, 0051, 0074-0078, 0117-0119). Clare’s density and melt index ranges overlap the claimed ranges of 0.91 to 0.94 g/cc and 0.5 to 10 g/10 minutes, respectively, and therefore establish a prima facie case of obviousness over the claimed ranges, see MPEP 2144.05, I.
Since both modified Rosa and Clare are analogous art as they both teach flexible packages comprising a multilayer film comprising a skin layer of HDPE, a skin layer of LLDPE, and a core layer of polyethylene, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Clare and use the core layer of Clare as the core layer of modified Rosa. This would allow for a sealable layer with a high seal strength  at a low cost (Clare, Par. 0117-0119).
Regarding claim 14, modified Rosa teaches that said core contains a layer of EVOH (barrier layer) with the proviso that the weight of said EVOH is less than 5 wt.% of the total weight of polymeric material used to prepare said multilayer film (Clare, Claims 6-7, Par. 0115-0121), which overlaps the claimed range of from 0.5 to 8 wt.%, and thus establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.

Claims 6-7 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rosa et al. in view of Maldonado as applied to claims 1 and 12 above, further in view of Li et al. (US 20170037230 A1)(previously cited).
Regarding claim 6, modified Rosa teaches the flexible package of claim 1 as stated above, wherein said first linear low density polyethylene has a molecular weight distribution, Mw/Mn, of from 2.0 to 3.0 (Rosa, Par. 0008-0010, 0036-0039, and Claim 8), which overlaps the claimed range of from 2.5 to 4.0, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Modified Rosa does not teach wherein the first linear low density polyethylene has a dilution index, Yd, of greater than 0.
Li teaches a flexible multilayer film for use in flexible packages such as stand up pouches (Li, Par. 0205, 0210), wherein the flexible multilayer film comprises linear low density polyethylenes (LLDPE) with a dilution index, Yd, of greater than 0 (Li, Abstract, Par. 0008, 0011, and 0045), which is the same as the claimed range, and therefore satisfies the claimed range, see MPEP 2131.03.
Since both modified Rosa and Li are analogous art as they teach flexible packages comprising a multilayer film comprising linear low density polyethylenes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Li and prepare Rosa’s linear low density polyethylene such that it has a dilution index of greater than 0. This would yield a multilayer film with improved properties such as higher toughness, higher heat deflection temperatures, higher Vicat softening point, improved color, higher melt strength, and improved heat sealing properties (Li, Par. 0001 and 0004-0005).
Regarding claim 7, modified Rosa teaches that said first linear low density polyethylene is synthesized using a single site catalyst (Rosa, Par. 0019-0021). Modified Rosa further teaches the linear low density polyethylene is synthesized in a multi reactor polymerization system using at least one single site catalyst formulation and at least one heterogeneous catalyst formulation (Li, Abstract, Par. 0001, and 0020-0022). It would have been obvious to one of ordinary skill in the art to synthesize the linear low density polyethylene in this manner to achieve improved properties such as higher toughness, higher heat deflection temperatures, higher Vicat softening point, improved color, higher melt strength, and improved heat sealing properties (Li, Par. 0001 and 0004-0005).
Regarding claim 17, modified Rosa teaches the flexible package of claim 12 as stated above, wherein said first linear low density polyethylene has a molecular weight distribution, Mw/Mn, of from 2.0 to 3.0 (Rosa, Par. 0008-0010, 0036-0039, and Claim 8), which overlaps the claimed range of from 2.5 to 4.0, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Modified Rosa does not teach wherein the first linear low density polyethylene has a dilution index, Yd, of greater than 0.
Li teaches a flexible multilayer film for use in flexible packages such as stand up pouches (Li, Par. 0205, 0210), wherein the flexible multilayer film comprises linear low density polyethylenes (LLDPE) with a dilution index, Yd, of greater than 0 (Li, Abstract, Par. 0008, 0011, and 0045), which is the same as the claimed range, and therefore satisfies the claimed range, see MPEP 2131.03.
Since both modified Rosa and Li are analogous art as they teach flexible packages comprising a multilayer film comprising linear low density polyethylenes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Li and prepare Rosa’s linear low density polyethylene such that it has a dilution index of greater than 0. This would yield a multilayer film with improved properties such as higher toughness, higher heat deflection temperatures, higher Vicat softening point, improved color, higher melt strength, and improved heat sealing properties (Li, Par. 0001 and 0004-0005).
Regarding claim 18, modified Rosa teaches that said first linear low density polyethylene is synthesized using a single site catalyst (Rosa, Par. 0019-0021). Modified Rosa further teaches the linear low density polyethylene is synthesized in a multi reactor polymerization system using at least one single site catalyst formulation and at least one heterogeneous catalyst formulation (Li, Abstract, Par. 0001, and 0020-0022). It would have been obvious to one of ordinary skill in the art to synthesize the linear low density polyethylene in this manner to achieve improved properties such as higher toughness, higher heat deflection temperatures, higher Vicat softening point, improved color, higher melt strength, and improved heat sealing properties (Li, Par. 0001 and 0004-0005).

Response to Arguments
Applicant’s remarks and amendments filed 01/27/2022 have been fully considered.
Applicant argues that Clare does not teach a flexible package that consists of the three layer structure as stated in newly amended claim 1. This argument is found persuasive.
A new grounds of rejection has been made. The new grounds of rejection now relies upon newly cited Rosa as the primary reference to teach a multilayer structure consisting of the three layer structure of claim 1. While Clare is still used in the grounds of rejection, Clare is used only as a secondary teaching reference to teach the specific density and melt index of the core layer of dependent claim 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075. The examiner can normally be reached 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS J KESSLER/Examiner, Art Unit 1782              


/LEE E SANDERSON/Primary Examiner, Art Unit 1782